Citation Nr: 1451532	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 21, 2010, for the grant of Chapter 33, Post-9/11 GI Bill education benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to Chapter 30, Post-9/11 GI bill, educational benefits for the period May 3, 2011 to May 31, 2011, and a June 2011 decision of the RO which granted entitlement to educational benefits for the period March 29, 2011 to April 26, 2011 and from June 15, 2011 to July 12, 2011.  A notice of disagreement was filed in March 2012, a statement of the case was issued in May 2012, and a substantive appeal was received in June 2012.


FINDINGS OF FACT

1.  On April 20, 2011, the Veteran filed a claim for post-9/11 GI bill educational benefits.

2.  The Veteran is not eligible to receive post-9/11 GI bill education benefits prior to April 20, 2011.
 

CONCLUSION OF LAW

The criteria for an effective date of April 20, 2010, for payment of post-9/11 GI education benefits under Chapter 33 have not been met.  38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2013); 38 C.F.R. § 21.1029, 21.4131 (2014).


 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The educational assistance program under Chapter 33 (or the post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500.

On April 20, 2011, the RO received the Veteran's electronically filed application (VA Form 22-1990) for benefits under the Post-9/11 GI Bill.  The Veteran typed in the application that he was requesting an effective date of April 21, 2011, although he indicated that his training began on November 25, 2008 at a qualified institution.

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b). 

A claim is a formal claim when the claimant (or an authorized representative) files the claim with VA, and (1) the claim is a claim for educational assistance; an increase in educational assistance; or an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) and the claim is filed on that form.  38 C.F.R. § 21.1029(d). 

According to 38 C.F.R. § 20.7631(a), when an eligible reservist enters or reenters into training (including a reentrance following a change of program or educational institution), the commencing date of his or her award of educational assistance will be determined as follows:

(1) If the award is the first award of educational assistance for the program of education the reservist is pursuing, the commencing date of the award of educational assistance is the latest of: 

(i) The date the educational institution certifies under paragraph (b) or (c) of this section;

(ii) One year before the date of claim as determined by § 21.1029(b);

(iii) The effective date of the approval of the course, or one year before the date VA receives the approval notice whichever is later; or

(2) If the award is the second or subsequent award of educational assistance for the program of education the reservist is pursuing, the effective date of the award of educational assistance is the later of: 

      (i) The date the educational institution certifies under paragraph (b) or (c) of this section; or
      
(ii) The effective date of the approval of the course, or one year before the VA receives the approval notice, which is later.  

In May 2011, the RO notified the Veteran that he was awarded education benefits under the Post-9/11 GI Bill at the 100 percent rate for attendance at a qualifying institution from May 3, 2011 to May 31, 2011.  He was notified that as of May 31, 2011, he had 35 months and 2 days remaining and that he would remain eligible under the Post-9/11 GI Bill until May 1, 2021.  

In June 2011, the RO notified the Veteran that he was awarded education benefits under the Post-9/11 GI Bill at the 100 percent rate for attendance at a qualifying institution from March 29, 2011 to April 26, 2011, and from June 14, 2011 to July 12, 2011.  He was notified that as of July 12, 2011, he had 33 months and 27 days remaining and that he would remain eligible under the Post-9/11 GI Bill until May 1, 2021.  

Correspondence dated in February 2012 from the VA to the Veteran explains that in order to receive benefits under the Post-9/11 GI Bill he was required to make an irrevocable election of whether he desired Post-9/11 GI Bill benefits or Montgomery GI Bill benefits.  The RO further explained that as a result the election date of April 21, 2011 cannot be changed.

In accordance with 38 C.F.R. § 21.9520(c)(1)(i), an individual is eligible for Chapter 33 benefits if he has met the minimum service requirements in paragraph (a) and (b), and then makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  

Pursuant to 38 C.F.R. § 21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing a VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:  (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program.'); (iii) the date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.').  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.'). 

The Veteran seeks an effective date of April 20, 2010, which corresponds to the one-year period prior to receipt of his April 20, 2011 education claim.  The RO has selected an effective date of April 21, 2011, for eligibility for Post-9/11 GI Bill benefits, based on the Veteran's type-written notation on VA Form 22-1990 of April 21, 2011.  

There is no dispute that the Veteran did select April 21, 2011, as the effective date for receipt of Post-9/11 GI Bill education benefits.  The Board acknowledges his subsequent statements that he erred in making such an effective date selection, and even that he did not see an option on the electronic form enabling an earlier selection.  The Board is highly sympathetic in this case.  However, on the face of the regulation, the election made is irrevocable.  The Board has explored whether it might be possible to award the earlier date sought by the Veteran on an equitable basis.  As much as the Board would like to do so, unfortunately such action would be contrary to recognized law.  In this regard, the Board has no authority to award equitable relief.  Rather, governing law and regulation provides that if the Secretary of VA determines that any Veteran has suffered loss as a consequence of reliance upon a determination by VA of eligibility or entitlement to benefits, without knowledge that it was erroneously made, the Secretary is authorized to provide such relief as the Secretary determines equitable, including the payment of moneys to any person equitably entitled thereto. The authority to grant such equitable relief has not been delegated, however, and is reserved to the Secretary. 38 U.S.C.A. § 503(b); 38 C.F.R. § 2.7(b). Neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)).

The Veteran is free to apply directly to the Office of the Secretary, VA, for the equitable relief he seeks.  However, the instant appeal, based on the letter of the law, must be denied.

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date of April 20, 2010 for Chapter 30, Post-9/11 GI Bill educational benefits is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


